DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 08/05/2020.
Claims 1-20 are pending of which claims 1 and 11 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 2, 5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein reconfiguration of the two or more fabric switches is characterized by a reconfiguration time and reconfiguration of the first selector switch and the second selector switch is characterized by a switching time, wherein the reconfiguration time of the fabric switches is longer than the switching time of the selector switches”, as substantially described in claim(s) 2.  These limitations, in combination with the remaining limitations of claim(s) 2, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “wherein the two or more fabric switches comprise n fabric switches, n an integer greater than or equal to two, and the slot of the optical switch is substantially equal to the reconfiguration time divided by (n−1)”, as substantially described in claim(s) 5.  These limitations, in combination with the remaining limitations of claim(s) 5, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “wherein the two or more fabric switches have a reconfiguration time and the first selector switch and the second selector switch have a switching time, wherein the reconfiguration time of the fabric switches is longer than the switching time of the selector switches”, as substantially described in claim(s) 12.  These limitations, in combination with the remaining limitations of claim(s) 12, are not taught nor suggested by the prior art of record.
Claim 13  is also allowed because claim 13  depend respectively from claim 12 that I indicate above as allowable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leon-Garcia (CA 2310856).
Regarding claim 1, Leon-Garcia discloses an optical switch (see abs, which discusses optical switch switch(es), see at least fig.4-7, see page 7, lines 15-20, which discusses optical switch fabric 300) comprising: 
two or more fabric switches (see fig.5, which shows optical switch 300 with two or more center/middle fabric switch 55, 59, 51…, see also fig.6, optical switch 400 with middle center/middle fabric switch 62, fig.7, 500); 
a first selector switch (see fig.5, which shows optical switch 300 with fist stage switch 53 of which at least one is considered as first selector switch…, see also fig.6, optical switch 400 with first stage fabric switch 61, fig.7, 500); and a 
second selector switch(see fig.5, which shows optical switch 300 with third stage switch 57 of which at least one is considered as second selector switch…, see also fig.6, optical switch 400 with third stage fabric switch that receives input directly from middle/center fabric switch 62, fig.7, 500), wherein the first selector switch is configured to selectively pass a signal to one of the two or more fabric switches(see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch,  see fig.5-7, which shows at least one of first stage switches pass a signal to at least one of middle/center stage switch), wherein the one of the two or more fabric switches that received the signal is configured to provide a switched signal to the second selector switch(see fig.3 & see page 6, lines 8-22, which discusses at the beginning of the dwell time interval, the input ports are given a signal indicating that switch is ready to switch the bursts of input optical signals. During the interval, space switch maintain a specific interconnection pattern directing optical signals from given input ports to specific corresponding output ports, see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch,  see fig.5-7, which shows one of middle/center stage switches that receives signal from first stage switch(es) is configured to provide to at least one of the third stage switch(s) as second selector, thus providing signal indicating that switch is ready to switch is of provide a switched signal ), and wherein the second selector switch is configured to selectively receive the switched signal provided by the one of the two or more fabric switches(see fig.5-7, which shows one of middle/center stage switches that receives signal from first stage switch(es) is configured to provide signal to at least one of the third stage switch(s) as second selector , see fig.3 & see page 6, lines 8-22, which discusses at the beginning of the dwell time interval, the input ports are given a signal indicating that switch is ready to switch the bursts of input optical signals. During the interval, space switch maintains a specific interconnection pattern directing optical signals from given input ports to specific corresponding output ports, see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch).
Regarding claim 3, Leon-Garcia discloses wherein a slot of the optical switch comprises a transmission window of one of the two or more fabric switches that occurs at least in part in parallel(see fig.3, which shows time slot with 1 cycle including dwell-time interval as transmission window, see  page 6, lines 16-23, see fig.5-7, which shows parallel middle/center stage of switch), with a reconfiguration window of the other of the two or more fabric switches(see fig.3, which shows slot cycle with Tconfig as reconfiguration window, see page 6, lines 8-15, which discusses the first Tconfig seconds in each cycle provide a guard time during which the control signals are distributed to the active splitters and combiners and the associated deflection voltages are applied, thus since the control signals are distributed to the active splitters and combiners and the associated deflection voltages indicative of reconfiguration to the other one of the center/middle stage of switch, fig.5-7, which shows parallel middle/center stage of switch ).
Regarding claim 6, Leon-Garcia discloses wherein each of the two or more fabric switches, the first selector switch, and the second selector switch is an optical switch (see fig.4 -fig.5-7).
Regarding claim 7, Leon-Garcia discloses wherein each of the two or more fabric switches comprises a collection of switches arranged in a matrix configuration(see fig.4 -fig.5-7 and 9).
Regarding claim 8, Leon-Garcia discloses wherein at least one of the first and second selector switches is configured to amplify the signal or(due to or language, only one of them is being considered) switched signal, respectively(see fig.3 & see page 6, lines 8-22, which discusses at the beginning of the dwell time interval, the input ports are given a signal indicating that switch is ready to switch the bursts of input optical signals. During the interval, space switch maintains a specific interconnection pattern directing optical signals from given input ports to specific corresponding output ports, see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch, see fig.4 -fig.5-7).
Regarding claim 9, Leon-Garcia discloses wherein the first and second selector switches are configured to select a fabric switch of the two or more fabric switches responsive to at least one of (a) an electrical or optical signal or (b) a wavelength that characterizes a signal to be provided/received responsive to the selection(see fig.3 & see page 6, lines 8-22, which discusses at the beginning of the dwell time interval, the input ports are given a signal indicating that switch is ready to switch the bursts of input optical signals. During the interval, space switch maintains a specific interconnection pattern directing optical signals from given input ports to specific corresponding output ports, see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch, see fig.4 -fig.5-7).
Regarding claim 10, Leon-Garcia discloses wherein the two or more fabric switches are configured to reconfigure to a particular permutation responsive to an electrical or optical signal indicating the particular permutation (see page 2, lines 34-46, which discuses the switch is reconfigured so that it connects input ports to output ports according to some desired permutations, see page 8, lines 25-36see fig.4 -fig.5-8).
Regarding claim 11, Leon-Garcia discloses an optical network comprising(see at least fig.4-7: 
at least one optical transmitter element (see fig.5, which shows third  stage of switch 57 for transmitting, thus including a optical transmitter); 
at least one optical receiver element(see fig.5, which shows first  stage of switch 53 for receiving, thus including optical receiver element); 
at least one optical switch(see fig.5, which shows optical switch 300) disposed in an optical path between the at least one optical transmitter element(see fig.5, which shows third  stage of switch 57 for transmitting, thus including a optical transmitter) and the at least one optical receiver element(see fig.5, which shows first  stage of switch 53 for receiving, thus including optical receiver element), the at least one optical switch comprising: 
two or more fabric switches (see fig.5, which shows optical switch 300 with two or more center/middle fabric switch 55, 59, 51…, see also fig.6, optical switch 400 with middle center/middle fabric switch 62, fig.7, 500); 
a first selector switch (see fig.5, which shows optical switch 300 with fist stage switch 53 of which at least one is considered as first selector switch…, see also fig.6, optical switch 400 with first stage fabric switch 61, fig.7, 500); and a 
second selector switch(see fig.5, which shows optical switch 300 with third stage switch 57 of which at least one is considered as second selector switch…, see also fig.6, optical switch 400 with third stage fabric switch that receives input directly from middle/center fabric switch 62, fig.7, 500), wherein the first selector switch is configured to selectively pass a signal to one of the two or more fabric switches(see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch,  see fig.5-7, which shows at least one of first stage switches pass a signal to at least one of middle/center stage switch), wherein the one of the two or more fabric switches that received the signal is configured to provide a switched signal to the second selector switch(see fig.3 & see page 6, lines 8-22, which discusses at the beginning of the dwell time interval, the input ports are given a signal indicating that switch is ready to switch the bursts of input optical signals. During the interval, space switch maintain a specific interconnection pattern directing optical signals from given input ports to specific corresponding output ports, see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch,  see fig.5-7, which shows one of middle/center stage switches that receives signal from first stage switch(es) is configured to provide to at least one of the third stage switch(s) as second selector, thus providing signal indicating that switch is ready to switch is of provide a switched signal ), and wherein the second selector switch is configured to selectively receive the switched signal provided by the one of the two or more fabric switches(see fig.5-7, which shows one of middle/center stage switches that receives signal from first stage switch(es) is configured to provide signal to at least one of the third stage switch(s) as second selector , see fig.3 & see page 6, lines 8-22, which discusses at the beginning of the dwell time interval, the input ports are given a signal indicating that switch is ready to switch the bursts of input optical signals. During the interval, space switch maintains a specific interconnection pattern directing optical signals from given input ports to specific corresponding output ports, see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch).
Regarding claim 15, Leon-Garcia discloses wherein the two or more fabric switches comprise n fabric switches(see fig.5, which shows midlle/center switch 55, 59, see fig.6-7), the first selector switch is a one to n demultiplexer(see fig.5,  53 as demultiplexer since it demultiplex received signal), and the second selector switch is an n to one multiplexer (see fig.5,  57 as multiplexer since it multiplex received signal).
Regarding claim 16, Leon-Garcia discloses wherein each of the two or more fabric switches, the first selector switch, and the second selector switch is an optical switch (see fig.5-7).
Regarding claim 17, Leon-Garcia discloses wherein each of the two or more fabric switches comprises a collection of switches arranged in a matrix configuration(see fig.5-8).

Regarding claim 18, Leon-Garcia discloses wherein at least one of the first and second selector switches is configured to amplify the signal or(due to or language, only one of them is being considered) switched signal, respectively(see fig.3 & see page 6, lines 8-22, which discusses at the beginning of the dwell time interval, the input ports are given a signal indicating that switch is ready to switch the bursts of input optical signals. During the interval, space switch maintains a specific interconnection pattern directing optical signals from given input ports to specific corresponding output ports, see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch, see fig.4 -fig.5-7).
Regarding claim 19, Leon-Garcia discloses wherein the first and second selector switches are configured to select a fabric switch of the two or more fabric switches responsive to at least one of (a) an electrical or optical signal or (b) a wavelength that characterizes a signal to be provided/received responsive to the selection(see fig.3 & see page 6, lines 8-22, which discusses at the beginning of the dwell time interval, the input ports are given a signal indicating that switch is ready to switch the bursts of input optical signals. During the interval, space switch maintains a specific interconnection pattern directing optical signals from given input ports to specific corresponding output ports, see page 6, lines 30-37, which discusses the outputs of the switches in a given stage are connected to inputs of switches in the next stage in order to provide a number of alternative paths from the inputs to the outputs of the NxN switch, see fig.4 -fig.5-7).
Regarding claim 20, Leon-Garcia discloses wherein the two or more fabric switches are configured to reconfigure to a particular permutation responsive to an electrical or optical signal indicating the particular permutation (see page 2, lines 34-46, which discuses the switch is reconfigured so that it connects input ports to output ports according to some desired permutations, see page 8, lines 25-36see fig.4 -fig.5-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon-Garcia (CA 2310856) and in view of Yamada et al (US 2011/0225415).
Regarding claim 10, Leon-Garcia discloses wherein the two or(due or language, only one of them is being considered) more fabric switches have a reconfiguration time(see page 6, lines 8-15, which discusses the first Tconfig seconds in each cycle provide a guard time during which the control signals are distributed to the active splitters and combiners and the associated deflection voltages are applied, thus since the control signals are distributed to the active splitters and combiners and the associated deflection voltages indicative of reconfiguration to to at least wo or more of the center/middle stage of switch) and a slot of the optical switch(see fig.3, see page 6-7, which discusses time slotted optical space switches).
As discussed above, although Leon-Garcia discloses wherein the two or(due or language, only one of them is being considered) more fabric switches have a reconfiguration time(see page 6, lines 8-15, which discusses the first Tconfig seconds in each cycle provide a guard time during which the control signals are distributed to the active splitters and combiners and the associated deflection voltages are applied, thus since the control signals are distributed to the active splitters and combiners and the associated deflection voltages indicative of reconfiguration to to at least wo or more of the center/middle stage of switch) and a slot of the optical switch(see fig.3, see page 6-7, which discusses time slotted optical space switches), Leon-Garcia does not explicitly show the use of “is substantially equal to or(due or language, only one of them is being configured) less than the reconfiguration time of the fabric switches” as required by present claimed invention.  However, including “is substantially equal to or less than the reconfiguration time of the fabric switches” would have been obvious to one having ordinary skill in the art as evidenced by Yamada’415.
In particular, in the same field of endeavor, Yamada’415 teaches the use of is substantially equal to or(due or language, only one of them is being configured) less than the reconfiguration time of the fabric switches (see fig.0053, which discusses time slot TS1(a time width of this slot is equal to the reconfiguration time of the lock), see also para.0051, see fig.1-14 with related text).
In view of the above, having the system of Leon-Garcia and then given the well-established teaching of Yamada’415, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Leon-Garcia to include “is substantially equal to or less than the reconfiguration time of the fabric switches” as taught by Yamada’415, since Yamada’415 stated in para.0006+ that such a modification would provide an efficient system that that reduces a rewriting time of the circuit configuration has been proposed.
Regarding claim 14, Leon-Garcia discloses wherein the two or(due or language, only one of them is being considered) more fabric switches have a reconfiguration time(see page 6, lines 8-15, which discusses the first Tconfig seconds in each cycle provide a guard time during which the control signals are distributed to the active splitters and combiners and the associated deflection voltages are applied, thus since the control signals are distributed to the active splitters and combiners and the associated deflection voltages indicative of reconfiguration to to at least wo or more of the center/middle stage of switch) and a slot of the optical switch(see fig.3, see page 6-7, which discusses time slotted optical space switches).
As discussed above, although Leon-Garcia discloses wherein the two or(due or language, only one of them is being considered) more fabric switches have a reconfiguration time(see page 6, lines 8-15, which discusses the first Tconfig seconds in each cycle provide a guard time during which the control signals are distributed to the active splitters and combiners and the associated deflection voltages are applied, thus since the control signals are distributed to the active splitters and combiners and the associated deflection voltages indicative of reconfiguration to at least wo or more of the center/middle stage of switch) and a slot of the optical switch(see fig.3, see page 6-7, which discusses time slotted optical space switches), Leon-Garcia does not explicitly show the use of “is substantially equal to or(due or language, only one of them is being configured) less than the reconfiguration time of the fabric switches” as required by present claimed invention.  However, including “is substantially equal to or less than the reconfiguration time of the fabric switches” would have been obvious to one having ordinary skill in the art as evidenced by Yamada’415.
In particular, in the same field of endeavor, Yamada’415 teaches the use of is substantially equal to or(due or language, only one of them is being configured) less than the reconfiguration time of the fabric switches (see fig.0053, which discusses time slot TS1(a time width of this slot is equal to the reconfiguration time of the lock), see also para.0051, see fig.1-14 with related text).
In view of the above, having the system of Leon-Garcia and then given the well-established teaching of Yamada’415, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Leon-Garcia to include “is substantially equal to or less than the reconfiguration time of the fabric switches” as taught by Yamada’415, since Yamada’415 stated in para.0006+ that such a modification would provide an efficient system that that reduces a rewriting time of the circuit configuration has been proposed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention
	Lange et al (US 2020/0343680) teaches, see at least fig.1 & see fig.5, see para.0024, which discusses time slot includes the switching time and data transmission time.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474